Citation Nr: 9927270	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
great toe amputation as a result of VA treatment during the 
period from 1992 to April 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO decision which denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a great toe amputation as a result of VA treatment.
 

REMAND

The veteran contends that he contracted a staphylococcus 
infection while receiving treatment at the VA (sometime 
between 1992 and April 1994), and as a result had to have his 
right great toe amputated in April 1994.  He maintains he is 
entitled to compensation under 38 U.S.C.A. § 1151 because he 
has additional disability as a result of improper treatment 
by the VA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA has constructive knowledge of 
medical records generated by its agency, and the VA is 
obligated to obtain any such pertinent treatment records, as 
well as other records of which the VA was notified.  See 
Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  In 
the instant case, treatment records for the veteran from 1992 
to 1994 may contain information critical to the veteran's 
claim, VA treatment records are in possession of VA, and the 
records must be obtained.

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for his right foot 
condition in 1992, 1993, or 1994.  The RO 
should obtain copies of all pertinent 
records from the identified treatment 
sources, specifically including complete 
and current treatment records from St. 
Francis Medical Center (located in 
Peoria, Illinois) and the VA facilities 
in Danville and Peoria, Illinois (dating 
back to 1992), and associate them with 
the claims folder.

2.  Thereafter, the RO should review the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for a great toe amputation as a 
result of VA treatment during the period 
from 1992 to April 1994.  If it remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Then, the case should be returned to the 
Board.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


